Exhibit 10.1

GB&T BANCSHARES, INC.
2007 OMNIBUS LONG-TERM INCENTIVE PLAN

ARTICLE 1
PURPOSE

1.1.                              GENERAL.  The purpose of the GB&T Bancshares,
Inc. 2007 Omnibus Long-Term Incentive Plan (the “Plan”) is to promote the
success, and enhance the value, of GB&T Bancshares, Inc. (the “Company”), by
linking the personal interests of employees, officers and directors of the
Company or any Affiliate (as defined below) to those of Company shareholders and
by providing such persons with an incentive for outstanding performance.  The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers and directors
upon whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.  Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers and
directors of the Company and its Affiliates.  Finally, the Plan is intended to
provide a long-term balance for incentives to achieve short-term objectives.

ARTICLE 2
DEFINITIONS

2.1.                              DEFINITIONS.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase shall generally be given the meaning
ascribed to it in this Section or in Section 1.1 unless a clearly different
meaning is required by the context.  The following words and phrases shall have
the following meanings:

(a)                                  “Affiliate” means (i) any Subsidiary or
Parent, or (ii) an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Committee.

(b)                                 “Award” means any Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Deferred Stock Unit
Award, Performance Award, Dividend Equivalent Award, Other Stock-Based Award, or
any other right or interest relating to Stock or cash, granted to a Participant
under the Plan.

(c)                                  “Award Certificate” means a written
document, in such form as the Committee prescribes from time to time, setting
forth the terms and conditions of an Award.  Award Certificates may be in the
form of individual award agreements or certificates or a program document
describing the terms and provisions of an Awards or series of Awards under the
Plan.  The Committee may provide for the use of electronic, internet or other
non-paper Award Certificates, and the use of electronic, internet or other
non-paper means for the acceptance thereof and actions thereunder by a
Participant.

(d)                                 “Beneficial Owner” shall have the meaning
given such term in Rule 13d-3 of the General Rules and Regulations under the
1934 Act.

(e)                                  “Board” means the Board of Directors of the
Company.

(f)                                    “Cause” as a reason for a Participant’s
termination of employment shall have the meaning assigned such term in the
employment, severance or similar agreement, if any, between such

1


--------------------------------------------------------------------------------


Participant and the Company or an Affiliate, provided, however that if there is
no such employment, severance or similar agreement in which such term is
defined, and unless otherwise defined in the applicable Award Certificate,
“Cause” shall mean any of the following acts by the Participant, as determined
by the Committee: gross neglect of duty, prolonged absence from duty without the
consent of the Company, material breach by the Participant of any published
Company code of conduct or code of ethics; or willful misconduct, misfeasance or
malfeasance of duty which is reasonably determined to be detrimental to the
Company. With respect to a Participant’s termination of directorship, “Cause”
means an act or failure to act that constitutes cause for removal of a director
under applicable Georgia law.  The determination of the Committee as to the
existence of “Cause” shall be conclusive on the Participant and the Company.

(g)                                 “Change in Control” means and includes the
occurrence of any one of the following events:

(i)                                     The closing of any transaction, whether
by merger, consolidation, asset sale, tender offer, reverse stock split or
otherwise, which results in the acquisition of beneficial ownership (as such
term is defined under the rules and regulations promulgated under the Securities
and Exchange Act of 1934, as Amended) by any person or entity or any group
(except the Board of Directors of the Holding Company as it exists on the date
of execution of this Agreement) or other persons or entities acting in concert,
of 50 percent or more of the outstanding shares of common stock of the Holding
Company.

(ii)                                  The closing of any sale of all or
substantially all of the assets of the Holding Company.

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.  For purposes of this Plan, references to
sections of the Code shall be deemed to include references to any applicable
regulations thereunder and any successor or similar provision.

(i)                                     “Committee” means the committee of the
Board described in Article 4.

(j)                                     “Company” means GB&T Bancshares, Inc., a
Georgia corporation, or any successor corporation.

(k)                                  “Continuous Status as a Participant” means
the absence of any interruption or termination of service as an employee,
officer, or director of the Company or any Affiliate, as applicable; provided,
however, that for purposes of an Incentive Stock Option “Continuous Status as a
Participant” means the absence of any interruption or termination of service as
an employee of the Company or any Parent or Subsidiary, as applicable, pursuant
to applicable tax regulations.  Continuous Status as a Participant shall not be
considered interrupted in the following cases: (i) a Participant transfers
employment between the Company and an Affiliate or between Affiliates, or (ii)
in the discretion of the Committee as specified at or prior to such occurrence,
in the case of a spin-off, sale or disposition of the Participant’s employer
from the Company or any Affiliate, or (iii) any leave of absence authorized in
writing by the Company prior to its commencement; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 91st day of such leave any Incentive Stock
Option held by the Participant shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option. 
Whether military, government or other service or other leave of absence shall
constitute a termination of employment shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive.

(l)                                     “Covered Employee” means a covered
employee as defined in Code Section 162(m)(3).

2


--------------------------------------------------------------------------------


(m)                               “Deferred Stock Unit” means a right granted to
a Participant under Article 9 to receive Shares of Stock (or the equivalent
value in cash or other property if the Committee so provides) at a future time
as determined by the Committee, or as determined by the Participant within
guidelines established by the Committee in the case of voluntary deferral
elections, which right may be subject to certain restrictions but is not subject
to risk of forfeiture.

(n)                                       “Disability” shall mean the
Participant’s inability as a result of physical or mental incapacity to
substantially perform his duties for the Company on a full-time basis for a
period of six (6) months. The determination of whether the Participant suffers a
Disability shall be made by a physician acceptable to both the Participant and
the Company.  If the determination of Disability relates to an Incentive Stock
Option, Disability means Permanent and Total Disability as defined in Section
22(e)(3) of the Code.  In the event of a dispute, the determination whether a
Participant is Disabled will be made by the Committee and may be supported by
the advice of a physician competent in the area to which such Disability
relates.

(o)                                 “Dividend Equivalent” means a right granted
to a Participant under Article 12.

(p)                                 “Effective Date” has the meaning assigned
such term in Section 3.1.

(q)                                 “Eligible Participant” means an employee,
officer or director (including advisory and emeritus directors) of the Company
or any Affiliate.

(r)                                    “Exchange” means any national securities
exchange on which the Stock may from time to time be listed or traded.

(s)                                  “Fair Market Value,” on any date, means (i)
if the Stock is listed on a securities exchange, the closing sales price on such
exchange or over such system on such date or, in the absence of reported sales
on such date, the closing sales price on the immediately preceding date on which
sales were reported, or (ii) if the Stock is not listed on a securities
exchange, the mean between the bid and offered prices as quoted by Nasdaq for
such date, provided that if it is determined that the fair market value is not
properly reflected by such Nasdaq quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable and in compliance with Code Section 409A.

(t)                                    “Full Value Award” means an Award other
than in the form of an Option or SAR, and which is settled by the issuance of
Stock.

(u)                                 [g150131bii001.gif][g150131bii001.gif]“Good
Reason” (or a similar term denoting constructive termination) has the meaning,
if any, assigned such term in the employment, severance or similar agreement, if
any, between a Participant and the Company or an Affiliate, provided, however
that if there is no such employment, severance or similar agreement in which
such term is defined, “Good Reason” shall have the meaning, if any, give such
term in the applicable Award Certificate.  If not defined in each such document,
the term “Good Reason” as used herein shall not apply to a particular Award.

(v)                                 “Grant Date” of an Award means the first
date on which all necessary corporate action has been taken to approve the grant
of the Award as provided in the Plan, or such later date as is determined and
specified as part of that authorization process.  Notice of the grant shall be
provided to the grantee within a reasonable time after the Grant Date.

(w)                               “Incentive Stock Option” means an Option that
is intended to be an incentive stock option and meets the requirements of
Section 422 of the Code or any successor provision thereto.

(x)                                   “Independent Directors” means those
members of the Board of Directors who qualify at any given time as “independent”
directors under Nasdaq Marketplace Rule 4200, “non-employee” directors under
Rule 16b-3 of the 1934 Act, and “outside” directors under Section 162(m) of the
Code.

3


--------------------------------------------------------------------------------


(y)                                 “Non-Employee Director” means a director of
the Company who is not a common law employee of the Company or an Affiliate.

(z)                                   “Nonstatutory Stock Option” means an
Option that is not an Incentive Stock Option.

(aa)                            “Option” means a right granted to a Participant
under Article 7 of the Plan to purchase Stock at a specified price during
specified time periods.  An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.

(bb)                          “Other Stock-Based Award” means a right, granted
to a Participant under Article 13, that relates to or is valued by reference to
Stock or other Awards relating to Stock.

(cc)                            “Parent” means a corporation, limited liability
company, partnership or other entity which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Company. Notwithstanding
the above, with respect to an Incentive Stock Option, Parent shall have the
meaning set forth in Section 424(e) of the Code.

(dd)                          “Participant” means a person who, as an employee,
officer or director of the Company or any Affiliate, has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 14.4
or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.

(ee)                            “Performance Award” means any award granted
under the Plan pursuant to Article 10.

(ff)                                [g150131bii001.gif]“Performance-Based Cash
Award” means a cash award granted to a Participant under Section 10.2 to be paid
upon achievement of such performance goals as the Committee establishes with
regard to such Award.  Grants of such Performance-Based Cash Awards may be made
in accordance with the terms, conditions and parameters of a sub-plan, if any,
as in effect from time to time.

(gg)                          “Person” means any individual, entity or group,
within the meaning of Section 3(a)(9) of the 1934 Act and as used in Section
13(d)(3) or 14(d)(2) of the 1934 Act.

(hh)                          “Plan” means the GB&T Bancshares, Inc. 2007
Omnibus Long-Term Incentive Plan, as amended from time to time.

(ii)                                  “Qualified Performance-Based Award” means
an Award that is either (i) intended to qualify for the Section 162(m) Exemption
and is made subject to performance goals based on Qualified Business Criteria as
set forth in Section 11.2, or (ii) an Option or SAR having an exercise price
equal to or greater than the Fair Market Value of the underlying Stock as of the
Grant Date.

(jj)                                  “Qualified Business Criteria” means one or
more of the Business Criteria listed in Section 11.2 upon which performance
goals for certain Qualified Performance-Based Awards may be established by the
Committee.

(kk)                            “Restricted Stock Award” means Stock granted to
a Participant under Article 9 that is subject to certain restrictions and to
risk of forfeiture.

(ll)                                  “Restricted Stock Unit Award” means the
right granted to a Participant under Article 9 to receive shares of Stock (or
the equivalent value in cash or other property if the Committee so provides) in
the future, which right is subject to certain restrictions and to risk of
forfeiture.

(mm)                      “Retirement” means a Participant’s voluntary
termination of employment with the Company or an Affiliate after attaining any
normal or early retirement age specified in any pension, profit sharing or other
retirement program sponsored by the Company, or, in the event of the
inapplicability thereof with respect to the Participant in question, after
attaining age 65 with at least five years of service with the Company or its
Affiliates.

4


--------------------------------------------------------------------------------


(nn)                          “Section 162(m) Exemption” means the exemption
from the limitation on deductibility imposed by Section 162(m) of the Code that
is set forth in Section 162(m)(4)(C) of the Code or any successor provision
thereto.

(oo)                          “Shares” means shares of the Company’s Stock.  If
there has been an adjustment or substitution pursuant to Section 15.1, the term
“Shares” shall also include any shares of stock or other securities that are
substituted for Shares or into which Shares are adjusted pursuant to Section
15.1.

(pp)                          “Stock” means the no par value common stock of the
Company and such other securities of the Company as may be substituted for Stock
pursuant to Section 15.1.

(qq)                          “Stock Appreciation Right” or “SAR” means a right
granted to a Participant under Article 8 to receive a payment equal to the
difference between the Fair Market Value of a Share as of the date of exercise
of the SAR over the grant price of the SAR, all as determined pursuant to
Article 8.

(rr)                                “Subsidiary” means any corporation, limited
liability company, partnership or other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in Section
424(f) of the Code.

(ss)                            “1933 Act” means the Securities Act of 1933, as
amended from time to time.

(tt)                                “1934 Act” means the Securities Exchange Act
of 1934, as amended from time to time.

ARTICLE 3
EFFECTIVE TERM OF PLAN

3.1.                              EFFECTIVE DATE.  The Plan shall be effective
as of the date it is last approved by both the Board and the shareholders of the
Company (the “Effective Date”).

3.2.                              TERMINATION OF PLAN.  The Plan shall terminate
on the tenth anniversary of the Effective Date unless earlier terminated as
provided herein.  The termination of the Plan on such date shall not affect the
validity of any Award outstanding on the date of termination, which shall
continue to be governed by the applicable terms and conditions of this Plan. 
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten (10) years after the earlier of (a) adoption of this Plan by the Board,
or (b) the Effective Date.

ARTICLE 4
ADMINISTRATION

4.1.                              COMMITTEE.  The Plan shall be administered by
a Committee appointed by the Board (which Committee shall consist of at least
two directors) or, at the discretion of the Board from time to time, the Plan
may be administered by the Board.  It is intended that at least two of the
directors appointed to serve on the Committee shall be Independent Directors and
that any such members of the Committee who do not so qualify shall abstain from
participating in any decision to make or administer Awards that are made to
Eligible Participants who at the time of consideration for such Award (i) are
persons subject to the short-swing profit rules of Section 16 of the 1934 Act,
or (ii) are reasonably anticipated to become Covered Employees during the term
of the Award.  However, the mere fact that a Committee member shall fail to
qualify as an Independent Director or shall fail to abstain from such action
shall not invalidate any Award made by the Committee which Award is otherwise
validly made under the Plan.  The members of the Committee shall be appointed
by, and may be changed at any time and from time to time in the discretion of,
the Board.  Unless and until changed by the Board, the Compensation Committee of
the Board is designated as the Committee to administer the Plan.  The Board may
reserve to itself any or all of the authority and responsibility of the
Committee under the Plan or may act as administrator of the Plan for any and all
purposes.  To the extent the Board has reserved any authority and responsibility
or

5


--------------------------------------------------------------------------------


during any time that the Board is acting as administrator of the Plan, it shall
have all the powers of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board.  To the
extent any action of the Board under the Plan conflicts with actions taken by
the Committee, the actions of the Board shall control.

4.2.                              ACTION AND INTERPRETATIONS BY THE COMMITTEE. 
For purposes of administering the Plan, the Committee may from time to time
adopt rules, regulations, guidelines and procedures for carrying out the
provisions and purposes of the Plan and make such other determinations, not
inconsistent with the Plan, as the Committee may deem appropriate.  The
Committee’s interpretation of the Plan, any Awards granted under the Plan, any
Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

4.3.                              AUTHORITY OF COMMITTEE.  Except as provided in
Section 4.1 and 4.4 hereof, the Committee has the exclusive power, authority and
discretion to:

(a)                                  Grant Awards;

(b)                                 Designate Participants;

(c)                                  Determine the type or types of Awards to be
granted to each Participant;

(d)                                 Determine the number of Awards to be granted
and the number of Shares or dollar amount to which an Award will relate;

(e)                                  Accelerate the vesting, exercisability or
lapse of restrictions of any outstanding Award, subject to and in accordance
with Article 11 (as to Qualified Performance-Based Awards) or Article 14;

(f)                                    Determine whether, to what extent, and
under what circumstances an Award may be settled in, or the exercise price of an
Award may be paid in, cash, Stock, other Awards, or other property, or an Award
may be canceled, forfeited, or surrendered;

(g)                                 Prescribe the form of each Award
Certificate, which need not be identical for each Participant;

(h)                                 Decide all other matters that must be
determined in connection with an Award;

(i)                                     Establish, adopt or revise any rules,
regulations, guidelines or procedures as it may deem necessary or advisable to
administer the Plan;

(j)                                     Make all other decisions and
determinations that may be required under the Plan or as the Committee deems
necessary or advisable to administer the Plan;

(k)                                  Amend the Plan or any Award Certificate as
provided herein; and

6


--------------------------------------------------------------------------------


(l)                                     Adopt such modifications, procedures,
and subplans as may be necessary or desirable to comply with provisions of the
laws of non-U.S. jurisdictions in which the Company or any Affiliate may
operate, in order to assure the viability of the benefits of Awards granted to
participants located in such other jurisdictions and to meet the objectives of
the Plan.

4.4.                              DELEGATION.

 (a)       Administrative Duties.  The Committee may delegate to one or more of
its members or to one or more officers of the Company or an Affiliate or to one
or more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.

(b)         Special Committee.  The Board may, by resolution, expressly delegate
to a special committee, consisting of one or more directors who are also
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to Section
16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date are
reasonably anticipated to be become Covered Employees during the term of the
Award.  The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.

4.5.                              AWARD CERTIFICATES.  Each Award shall be
evidenced by an Award Certificate.  Each Award Certificate shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee.

ARTICLE 5
SHARES SUBJECT TO THE PLAN

5.1.                              NUMBER OF SHARES.  Subject to adjustment as
provided in Sections 5.2 and Section 15.1, the aggregate number of Shares
reserved and available for issuance pursuant to Awards granted under the Plan
shall be 1,000,000.  The maximum number of Shares that may be issued upon
exercise of Incentive Stock Options granted under the Plan shall be 1,000,000.

5.2.                              SHARE COUNTING.  Shares covered by an Award
shall be debited from the Plan share reserve as of the date of grant, but shall
be added back to the Plan share reserve in accordance with this Section 5.2.

(a)          To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, in whole or in part, any unissued or
forfeited Shares subject to the Award will again be available for issuance
pursuant to Awards granted under the Plan.

(b)         Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan. In addition, to the extent
than an Award initially may be settled in Shares but ultimately is settled in
cash, the Shares subject to such Award will again be available for issuance
pursuant to Awards granted under the Plan.

(c)          If Shares (including shares issued on the date of grant of an
Award) are tendered to the Company (by either actual delivery or by
attestation), or are withheld from the Award, to satisfy the exercise price or
tax liability resulting from an Award, such tendered or withheld shares shall be
deemed to

7


--------------------------------------------------------------------------------


have been delivered to the Participant for purposes of determining the maximum
number of Shares available for delivery under the Plan (and such shares shall
not be added back to the Plan share reserve).

(d)         Substitute Awards granted pursuant to Section 14.10 of the Plan
shall not count against the Shares otherwise available for issuance under the
Plan under Section 5.1.

5.3.                              STOCK DISTRIBUTED.  Any Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.

5.4.                              LIMITATION ON AWARDS.  Notwithstanding any
provision in the Plan to the contrary (but subject to adjustment as provided in
Section 15.1):

(a)          Options.  The maximum aggregate number of Shares subject to Options
granted under the Plan in any 12-month period to any one Participant shall be
100,000.

(b)         SARs.  The maximum number of Shares subject to Stock Appreciation
Rights granted under the Plan in any 12-month period to any one Participant
shall be 100,000.

(c)          Restricted Stock or Restricted Stock Units.  The maximum aggregate
number of Shares underlying of Awards of Restricted Stock or Restricted Stock
Units under the Plan in any 12-month period to any one Participant shall be
100,000.

(d)         Performance-Based Cash Awards.  The maximum aggregate amount awarded
or credited with respect to Performance-Based Cash Awards under the Plan to any
one Participant in any 12-month period shall be $500,000.

(e)          Other Stock-Based Awards.  The maximum aggregate grant with respect
to Other Stock-Based Awards under the Plan in any 12-month period to any one
Participant shall be 100,000 Shares.

ARTICLE 6
ELIGIBILITY

6.1.                              GENERAL.  Awards may be granted only to
Eligible Participants.  Incentive Stock Options may be granted to only to
Eligible Participants who are employees of the Company or a Parent or Subsidiary
as defined in Section 424(e) and (f) of the Code.  Eligible Participants who are
employees of an Affiliate may only be granted Options or SARs to the extent that
the Affiliate is part of: (i) the Company’s controlled group of corporations, or
(ii) a trade or business under common control with the Company, as of the Grant
Date, as determined within the meaning of Code Section 414(b) or 414(c), and
substituting for this purpose ownership of at least 50% (or 20% in the case of
an Option or SAR granted to an employee of a joint venture partner based on
“legitimate business criteria” within the meaning of Code Section 409A), of the
Affiliate to determine the members of the controlled group of corporations and
the entities under common control.

ARTICLE 7
STOCK OPTIONS

7.1.                              GENERAL.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:

(a)                                  EXERCISE PRICE.  The exercise price per
Share under an Option shall be determined by the Committee, provided that the
exercise price for any Option (other than an

8


--------------------------------------------------------------------------------


Option issued as a substitute Award pursuant to Section 14.11) shall not be less
than the Fair Market Value as of the Grant Date.

(b)                                 PROHIBITION ON REPRICING.  Except as
otherwise provided in Section 15.1, the exercise price of an Option may not be
reduced, directly or indirectly by cancellation and regrant or otherwise,
without the prior approval of the shareholders of the Company.

(c)                                  TIME AND CONDITIONS OF EXERCISE.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part, subject to Section 7.1(e).  The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.

(d)                                 PAYMENT.  The Committee shall determine the
methods by which the exercise price of an Option may be paid, the form of
payment, including, without limitation, cash, Shares, or other property
(including “cashless exercise” arrangements), and the methods by which Shares
shall be delivered or deemed to be delivered to Participants.

(e)                                  EXERCISE TERM.  Except for Nonstatutory
Options granted to Participants outside the United States, no Option granted
under the Plan shall be exercisable for more than ten years from the Grant Date.

(f)                                    NO DEFERRAL FEATURE.  No Option shall
provide for any feature for the deferral of compensation other than the deferral
of recognition of income until the later of the exercise or disposition of the
Option, or the time the Stock acquired pursuant to the exercise of the Option
first becomes substantially vested.

7.2.                              INCENTIVE STOCK OPTIONS.  The terms of any
Incentive Stock Options granted under the Plan must comply with the requirements
of Section 422 of the Code.  If all of the requirements of Section 422 of the
Code are not met, the Option shall automatically become a Nonstatutory Stock
Option.

ARTICLE 8
STOCK APPRECIATION RIGHTS

8.1.                              GRANT OF STOCK APPRECIATION RIGHTS.  The
Committee is authorized to grant Stock Appreciation Rights to Participants on
the following terms and conditions:

(a)                                  RIGHT TO PAYMENT.  Upon the exercise of a
SAR, the Participant to whom it is granted has the right to receive, for each
Share with respect to which the SAR is being exercised, the excess, if any, of:

(1)                                        The Fair Market Value of one Share on
the date of exercise; over

(2)                                        The base price of the SAR as
determined by the Committee, which shall not be less than the Fair Market Value
of one Share on the Grant Date.

(b)                                 PROHIBITION ON REPRICING.  Except as
otherwise provided in Section 15.1, the base price of a SAR may not be reduced,
directly or indirectly by cancellation and regrant or otherwise, without the
prior approval of the shareholders of the Company.

9


--------------------------------------------------------------------------------


(c)                                  EXERCISE TERM.  Except for SARs granted to
Participants outside the United States, no SAR shall be exercisable for more
than ten years from the Grant Date.

(d)                                 NO DEFERRAL FEATURE.  No SAR shall provide
for any feature for the deferral of compensation other than the deferral of
recognition of income until the later of the exercise of the SAR, or the time
any Stock acquired pursuant to the exercise of the SAR first becomes
substantially vested.

(e)                                  OTHER TERMS.  All SARs shall be evidenced
by an Award Certificate.  Subject to the limitations of this Article 8, the
terms, methods of exercise, methods of settlement, form of consideration payable
in settlement, and any other terms and conditions of any SAR shall be determined
by the Committee at the time of the grant of the Award and shall be reflected in
the Award Certificate.

ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS

9.1.                              GRANT OF RESTRICTED STOCK, RESTRICTED STOCK
UNITS AND DEFERRED STOCK UNITS.  The Committee is authorized to make Awards of
Restricted Stock, Restricted Stock Units or Deferred Stock Units to Participants
in such amounts and subject to such terms and conditions as may be selected by
the Committee.  An Award of Restricted Stock, Restricted Stock Units or Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

9.2.                              ISSUANCE AND RESTRICTIONS.  Restricted Stock,
Restricted Stock Units or Deferred Stock Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock). 
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.  Except as otherwise provided in an Award Certificate or
any special Plan document governing an Award, the Participant shall have all of
the rights of a shareholder with respect to the Restricted Stock, and the
Participant shall have none of the rights of a shareholder with respect to
Restricted Stock Units or Deferred Stock Units until such time as Shares of
Stock are paid in settlement of the Restricted Stock Units or Deferred Stock
Units.  Unless otherwise provided in the applicable Award Agreement, Awards of
Restricted Stock will be entitled to full dividend rights and any dividends paid
thereon will be paid or distributed to the holder no later than the end of the
calendar year in which the dividends are paid to shareholders or, if later, the
15th day of the third month following the date the dividends are paid to
shareholders.

9.3.                              FORFEITURE.  Except as otherwise determined by
the Committee at the time of the grant of the Award or thereafter, upon
termination of Continuous Status as a Participant during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

9.4.                              DELIVERY OF RESTRICTED STOCK.  Shares of
Restricted Stock shall be delivered to the Participant at the time of grant
either by book-entry registration or by delivering to the Participant, or a
custodian or escrow agent (including, without limitation, the Company or one or
more of its employees) designated by the Committee, a stock certificate or
certificates registered in the name of the Participant.  If physical
certificates representing shares of Restricted Stock are registered in the name
of

10


--------------------------------------------------------------------------------


the Participant, such certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

ARTICLE 10
PERFORMANCE AWARDS

10.1.                        GRANT OF PERFORMANCE AWARDS.  The Committee is
authorized to grant any Award under this Plan with performance-based vesting
criteria, on such terms and conditions as may be selected by the Committee.  The
Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, subject to Section 5.4, and to
designate the provisions of such Performance Awards as provided in Section 4.3. 
All Performance Awards shall be evidenced by an Award Certificate or a written
program established by the Committee, pursuant to which Performance Awards are
awarded under the Plan under uniform terms, conditions and restrictions set
forth in such written program.

10.2.                        PERFORMANCE-BASED CASH AWARDS.  In addition to
other Performance Awards, the Committee is authorized to grant Performance-Based
Cash Awards.  The grant of a Performance-Based Cash Award to a Participant will
entitle the Participant to receive at a specified later time an amount of cash
variable and conditioned upon the satisfaction of the performance goals in the
Award and the other terms and conditions thereof as may be selected by the
Committee.  Grants of such Performance-Based Cash Awards may be made in
accordance with the terms, conditions and parameters of a sub-plan, if any, as
in effect from time to time.

10.3.                        PERFORMANCE GOALS.  The Committee may establish
performance goals for Performance Awards which may be based on any criteria
selected by the Committee.  Such performance goals may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of the Participant, an Affiliate or a division, region, department or function
within the Company or an Affiliate.  If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or an Affiliate conducts its
business, or other events or circumstances render performance goals to be
unsuitable, the Committee may modify such performance goals in whole or in part,
as the Committee deems appropriate.  If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in an amount determined by the
Committee.  The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award if
the recipient of such award (a) was a Covered Employee on the date of the
modification, adjustment, change or elimination of the performance goals or
performance period, or (b) in the reasonable judgment of the Committee, may be a
Covered Employee on the date the Performance Award is expected to be paid.

ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS

11.1.                        OPTIONS AND STOCK APPRECIATION RIGHTS.  The
provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Covered Employee shall qualify for
the Section 162(m) Exemption.

11.2.                        OTHER AWARDS.  When granting any other Award,
including Performance-Based Cash Awards, the Committee may designate such Award
as a Qualified Performance-Based Award, based

11


--------------------------------------------------------------------------------


upon a determination that the recipient is or may be a Covered Employee with
respect to such Award, and the Committee wishes such Award to qualify for the
Section 162(m) Exemption.  If an Award is so designated, the Committee shall
establish performance goals for such Award within the time period prescribed by
Section 162(m) of the Code based on one or more of the following Qualified
Business Criteria, which may be expressed in terms of Company-wide objectives or
in terms of objectives that relate to the performance of an Affiliate or a
division, region, department or function within the Company or an Affiliate:

Revenue

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures, whether before or after taxes)

Earnings (earnings per share, or other corporate earnings measures)

Net income (before or after taxes, operating income or other income measures)

Net interest margin

Cash (cash flow, cash generation or other cash measures)

Stock price or performance

Total shareholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

Economic value added

Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);

Market share

Improvements in capital structure

Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

Business expansion or consolidation (acquisitions and divestitures)

Productivity measures

Cost reduction measures

Strategic plan development and implementation

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate.  Any member of a
comparator group or an index that disappears during a measurement period shall
be disregarded for the entire measurement period.  Performance Goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).

11.3.                        PERFORMANCE GOALS.  Each Qualified
Performance-Based Award (other than a market-priced Option or SAR) shall be
earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Business Criteria, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived, in whole or in part, upon (i) the
termination of employment of a Participant by reason of death, Retirement or
Disability, or (ii) the occurrence of a Change in Control. Performance periods
established by the Committee for any such Qualified Performance-Based Award may
be as short as three months and may be any longer period.

11.4.                        INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE
CRITERIA.  The Committee may provide in any Qualified Performance-Based Award
that any evaluation of performance

12


--------------------------------------------------------------------------------


will include or exclude any of the following events that occurs during a
performance period: (a) asset write-downs or impairment charges; (b) litigation
or claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30;
(f) extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year; (g)
acquisitions or divestitures; and (h) foreign exchange gains and losses.  To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.

11.5.                        CERTIFICATION OF PERFORMANCE GOALS.  Any payment of
a Qualified Performance-Based Award granted with performance goals pursuant to
Section 11.3 above shall be conditioned on the written certification of the
Committee in each case that the performance goals and any other material
conditions were satisfied.  Except as specifically provided in Section 11.3, no
Qualified Performance-Based Award held by a Covered Employee or by an employee
who in the reasonable judgment of the Committee may be a Covered Employee on the
date of payment, may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Business
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

11.6.                        AWARD LIMITS.  Section 5.4 sets forth the maximum
number of Shares or dollar value that may be granted in any one-year period to a
Participant in designated forms of Qualified Performance-Based Awards.

ARTICLE 12
DIVIDEND EQUIVALENTS

12.1.                        GRANT OF DIVIDEND EQUIVALENTS.  The Committee is
authorized to grant Dividend Equivalents with respect to Full Value Awards
granted hereunder, subject to such terms and conditions as may be selected by
the Committee.  Dividend Equivalents shall entitle the Participant to receive
payments equal to dividends with respect to all or a portion of the number of
Shares subject to a Full Value Award, as determined by the Committee.  The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares, or otherwise
reinvested.  Unless otherwise provided in the applicable Award Agreement,
Dividend Equivalents will be paid or distributed no later than the 15th day of
the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.

ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS

13.1.                        GRANT OF STOCK OR OTHER STOCK-BASED AWARDS.  The
Committee is authorized, subject to limitations under applicable law, to grant
to Participants such other Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to Shares, as deemed by
the Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries.  The Committee shall determine the terms and
conditions of such Awards.

13


--------------------------------------------------------------------------------


ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS

14.1.                        TERM OF AWARD.  The term of each Award shall be for
the period as determined by the Committee, provided that in no event shall the
term of any Option or a Stock Appreciation Right exceed a period of ten years
from its Grant Date.

14.2.                        FORM OF PAYMENT FOR AWARDS.  At the discretion of
the Committee, payment of Awards may be made in cash, Stock, a combination of
cash and Stock, or any other form of property as the Committee shall determine. 
In addition, payment of Awards may include such terms, conditions, restrictions
and/or limitations, if any, as the Committee deems appropriate, including, in
the case of Awards paid in the form of Stock, restrictions on transfer and
forfeiture provisions.  Further, payment of Awards may be made in the form of a
lump sum, or in installments, as determined by the Committee; provided, however,
that no payment of Awards shall be made earlier than the first date that such
payment may be made without causing a violation of Section 409A of the Code.

14.3.                        LIMITS ON TRANSFER.  No right or interest of a
Participant in any unexercised or restricted Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution;
provided, however, that the Committee may (but need not) permit other transfers
(other than transfers for value) where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards.

14.4.                        BENEFICIARIES.  Notwithstanding Section 14.3, a
Participant may, in the manner determined by the Committee, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Award Certificate applicable to the Participant, except to the extent the Plan
and Award Certificate otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Committee.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.

14.5.                        STOCK TRADING RESTRICTIONS.  All Stock issuable
under the Plan is subject to any stop-transfer orders and other restrictions as
the Committee deems necessary or advisable to comply with federal or state
securities laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded.  The Committee may place legends on any Stock certificate or issue
instructions to the transfer agent to reference restrictions applicable to the
Stock.

14.6.                        ACCELERATION UPON DEATH OR DISABILITY.  Except as
otherwise provided in the Award Certificate or any special Plan document
governing an Award, upon the termination of a person’s Continuous Status as a
Participant by reason of death or Disability, (i) all of such Participant’s
outstanding Options, SARs, and other Awards in the nature of rights that may be
exercised shall become

14


--------------------------------------------------------------------------------


fully exercisable, (ii) all time-based vesting restrictions on the Participant’s
outstanding Awards shall lapse, and (iii) the target payout opportunities
attainable under all of such Participant’s outstanding performance-based Awards
shall be deemed to have been fully earned as of the date of termination based
upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the date of termination occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target, if the date of termination occurs
during the second half of the applicable performance period, and, in either such
case, there shall be a prorata payout to the Participant or his or her estate
within thirty (30) days following the date of termination (or, if later, the
first date that such payment may be made without causing a violation of Section
409A of the Code) based upon the length of time within the performance period
that has elapsed prior to the date of termination.  Any Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award Certificate.  To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Code Section 422(d), the
excess Options shall be deemed to be Nonstatutory Stock Options.

14.7.                        EFFECT OF A CHANGE IN CONTROL.  Except as otherwise
provided in the Award Certificate or any special Plan document or separate
agreement with a Participant governing an Award, upon the occurrence of a Change
in Control, (i) all outstanding Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully exercisable, and (ii) all
time-based vesting restrictions on outstanding Awards shall lapse.  Except as
otherwise provided in the Award Certificate or any special Plan document
governing an Award, upon the occurrence of a Change in Control, the target
payout opportunities attainable under all outstanding performance-based Awards
shall be deemed to have been fully earned as of the effective date of the Change
in Control based upon an assumed achievement of all relevant performance goals
at the “target” level and there shall be prorata payout to Participants within
thirty (30) days following the effective date of the Change in Control based
upon the length of time within the  performance period that has elapsed prior to
the Change in Control.

14.8.                        ACCELERATION FOR ANY OTHER REASON.  Regardless of
whether an event has occurred as described in Section 14.6 or 14.7 above, and
subject to Article 11 as to Qualified Performance-Based Awards, the Committee
may in its sole discretion at any time determine that all or a portion of a
Participant’s Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully or partially exercisable, that all or a part of
the time-based vesting restrictions on all or a portion of the outstanding
Awards shall lapse, and/or that any performance-based criteria with respect to
any Awards shall be deemed to be wholly or partially satisfied, in each case, as
of such date as the Committee may, in its sole discretion, declare.  The
Committee may discriminate among Participants and among Awards granted to a
Participant in exercising its discretion pursuant to this Section 14.8. 
Notwithstanding anything in the Plan, including this Section 14.8, the Committee
may not accelerate the payment of any Award if such acceleration would violate
Section 409A(a)(3) of the Code.

 14.9.                     FORFEITURE EVENTS.  The Committee may specify in an
Award Certificate that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
shall include, but shall not be limited to, termination of employment for cause,
violation of material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

14.10.                  SUBSTITUTE AWARDS.  The Committee may grant Awards under
the Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or an Affiliate as a result
of a merger or consolidation of the former

15


--------------------------------------------------------------------------------


employing entity with the Company or an Affiliate or the acquisition by the
Company or an Affiliate of property or stock of the former employing
corporation.  The Committee may direct that the substitute awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances.

ARTICLE 15
CHANGES IN CAPITAL STRUCTURE

15.1.                        MANDATORY ADJUSTMENTS.  In the event of a
nonreciprocal transaction between the Company and its shareholders that causes
the per-share value of the Stock to change (including, without limitation, any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend), the authorization limits under Section 5.1 and 5.4 shall be
adjusted proportionately, and the Committee shall make such adjustments to the
Plan and Awards as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such transaction. 
Action by the Committee may include: (i) adjustment of the number and kind of
shares that may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price of outstanding Awards or the measure to be used to determine the amount of
the benefit payable on an Award; and (iv) any other adjustments that the
Committee determines to be equitable.  Without limiting the foregoing, in the
event of a subdivision of the outstanding Stock (stock-split), a declaration of
a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 and 5.4 shall automatically be adjusted proportionately, and the
Shares then subject to each Award shall automatically, without the necessity for
any additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.

15.2                           DISCRETIONARY ADJUSTMENTS.  Upon the occurrence
or in anticipation of any corporate event or transaction involving the Company
(including, without limitation, any merger, reorganization, recapitalization,
combination or exchange of shares, or any transaction described in Section
15.1), the Committee may, in its sole discretion, provide (i) that Awards will
be settled in cash rather than Stock, (ii) that Awards will become immediately
vested and exercisable and will expire after a designated period of time to the
extent not then exercised, (iii) that Awards will be assumed by another party to
a transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing.  The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

15.3                           GENERAL.  Any discretionary adjustments made
pursuant to this Article 15 shall be subject to the provisions of Section 16.2. 
To the extent that any adjustments made pursuant to this Article 15 cause
Incentive Stock Options to cease to qualify as Incentive Stock Options, such
Options shall be deemed to be Nonstatutory Stock Options.

ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION

16.1.                        AMENDMENT, MODIFICATION AND TERMINATION.  The Board
or the Committee may, at any time and from time to time, amend, modify or
terminate the Plan without shareholder approval; provided, however, that if an
amendment to the Plan would, in the reasonable opinion of the Board or the
Committee, either (i) materially increase the number of Shares available under
the Plan,

16


--------------------------------------------------------------------------------


(ii) expand the types of awards under the Plan, (iii) materially expand the
class of participants eligible to participate in the Plan, (iv) materially
extend the term of the Plan, or (v) otherwise constitute a material change
requiring shareholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of an Exchange, then such amendment
shall be subject to shareholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of shareholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations.

16.2.                        AWARDS PREVIOUSLY GRANTED.  At any time and from
time to time, the Committee may amend, modify or terminate any outstanding Award
without approval of the Participant; provided, however:

(a)                                  Subject to the terms of the applicable
Award Certificate, such amendment, modification or termination shall not,
without the Participant’s consent, reduce or diminish the value of such Award
determined as if the Award had been exercised, vested, cashed in or otherwise
settled on the date of such amendment or termination (with the per-share value
of an Option or SAR for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment or termination over the
exercise or base price of such Award);

(b)                                 The original term of an Option or SAR may
not be extended without the prior approval of the shareholders of the Company;

(c)                                  Except as otherwise provided in Section
15.1, the exercise price of an Option or SAR may not be reduced, directly or
indirectly, without the prior approval of the shareholders of the Company; and

(d)                                 No termination, amendment, or modification
of the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Participant affected thereby.  An outstanding
Award shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Award determined as if
the Award had been exercised, vested, cashed in or otherwise settled on the date
of such amendment (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment over the exercise or base price of such Award).

16.3.                        COMPLIANCE AMENDMENTS.  Notwithstanding anything in
the Plan or in any Award Certificate to the contrary, the Board may amend the
Plan or an Award Certificate, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of conforming the Plan or Award
Certificate to any present or future law relating to plans of this or similar
nature (including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.  By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 16.3 to any Award granted under the Plan without further
consideration or action.

ARTICLE 17
GENERAL PROVISIONS

17.1.                        RIGHTS OF PARTICIPANTS.

(a)                                  No Participant or any Eligible Participant
shall have any claim to be granted any Award under the Plan.  Neither the
Company, its Affiliates nor the Committee is obligated to treat Participants or
Eligible Participants uniformly, and determinations made under the Plan may be

17


--------------------------------------------------------------------------------


made by the Committee selectively among Eligible Participants who receive, or
are eligible to receive, Awards (whether or not such Eligible Participants are
similarly situated).

(b)                                 Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, or any
Participant’s service as a director, at any time, nor confer upon any
Participant any right to continue as an employee, officer, or director of the
Company or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

(c)                                  Neither an Award nor any benefits arising
under this Plan shall constitute an employment contract with the Company or any
Affiliate and, accordingly, subject to Article 16, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company or
an of its Affiliates.

(d)                                 No Award gives a Participant any of the
rights of a shareholder of the Company unless and until Shares are in fact
issued to such person in connection with such Award.

17.2.                        WITHHOLDING.  The Company or any Affiliate shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan.  With respect to withholding required
upon any taxable event under the Plan, the Committee may, at the time the Award
is granted or thereafter, require or permit that any such withholding
requirement be satisfied, in whole or in part, by withholding from the Award
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee establishes. 
All such elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

17.3.                      SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE
CODE.

(a)                                  Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, to the extent that any amount or benefit
that would constitute “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under the Plan or any Award
Certificate by reason the occurrence of a Change in Control or the Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless (i) the circumstances giving rise to such Change in Control, Disability
or separation from service meet the description or definition of “change in
control event”, “disability” or “separation from service”, as the case may be,
in Section 409A of the Code and applicable proposed or final regulations, or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise.  In addition, the payment or distribution of any amount
or benefit by reason of a “separation from service” to any person who is a
“specified employee” (as defined in  Code Section 409A) shall be delayed for
such period of time, if any, as may be required to avoid a violation of Code
Section 409A.  This Section 17.3 does not prohibit the vesting of any Award or
the vesting of any right to eventual payment or distribution of any amount or
benefit under the Plan or any Award Certificate.

(b)                                 Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, to the extent necessary to avoid the
application of Section 409A of the Code, (i) the Committee

18


--------------------------------------------------------------------------------


may not amend an outstanding Option, SAR or similar Award to extend the time to
exercise such Award beyond the later of the 15th day of the third month
following the date at which, or December 31 of the calendar year in which, the
Award would otherwise have expired if the Award had not been extended, based on
the terms of the Award at the original Grant Date (the “Safe Harbor Extension
Period”), and (ii) any purported extension of the exercise period of an
outstanding Award beyond the Safe Harbor Extension Period shall be deemed to be
an amendment to the last day of the Safe Harbor Extension Period and no later.

17.4.                        UNFUNDED STATUS OF AWARDS.  The Plan is intended to
be an “unfunded” plan for incentive and deferred compensation.  With respect to
any payments not yet made to a Participant pursuant to an Award, nothing
contained in the Plan or any Award Certificate shall give the Participant any
rights that are greater than those of a general creditor of the Company or any
Affiliate.  This Plan is not intended to be subject to ERISA.

17.5.                        RELATIONSHIP TO OTHER BENEFITS.  No payment under
the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or
benefit plan of the Company or any Affiliate unless provided otherwise in such
other plan.

17.6.                        EXPENSES.  The expenses of administering the Plan
shall be borne by the Company and its Affiliates.

17.7.                        TITLES AND HEADINGS.  The titles and headings of
the Sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

17.8.                        GENDER AND NUMBER.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

17.9.                        FRACTIONAL SHARES.  No fractional Shares shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down.

17.10.                  GOVERNMENT AND OTHER REGULATIONS.

(a)                                  Notwithstanding any other provision of the
Plan, no Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an affiliate of the Company (within the
meaning of the rules and regulations of the Securities and Exchange Commission
under the 1933 Act), sell such Shares, unless such offer and sale is made (i)
pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirement of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.

(b)                                 Notwithstanding any other provision of the
Plan, if at any time the Committee shall determine that the registration,
listing or qualification of the Shares covered by an Award upon any Exchange or
under any foreign, federal, state or local law or practice, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered or
received pursuant to such Award unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of

19


--------------------------------------------------------------------------------


any condition not acceptable to the Committee.  Any Participant receiving or
purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements.  The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled.  The Company shall in no
event be obligated to register any securities pursuant to the 1933 Act or
applicable state or foreign law or to take any other action in order to cause
the issuance and delivery of such certificates to comply with any such law,
regulation or requirement.

17.11.                  GOVERNING LAW.  To the extent not governed by federal
law, the Plan and all Award Certificates shall be construed in accordance with
and governed by the laws of the State of Georgia.

17.12.                  ADDITIONAL PROVISIONS.  Each Award Certificate may
contain such other terms and conditions as the Committee may determine; provided
that such other terms and conditions are not inconsistent with the provisions of
the Plan.

17.13.                  NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any
Award shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.  If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

17.14.                  INDEMNIFICATION.  Each person who is or shall have been
a member of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Article 4 shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
charter or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

The foregoing is hereby acknowledged as being the GB&T Bancshares, Inc. 2007
Omnibus Long-Term Incentive Plan as adopted by the Board on March 19, 2007 and
by the shareholders on May 17, 2007.

 

GB&T BANCSHARES, INC.

 

 

 

 

 

 

By:

/s/ Richard A. Hunt

 

 

Name:

Richard A. Hunt

 

 

Title:

President & Chief Executive Officer

 

 

20


--------------------------------------------------------------------------------